Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
Claims 1, 2, 4-6, 8-27 and 30-32 are pending.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 4/16/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20, 28 and 29, in the reply filed on 10/16/2019 is again acknowledged.  
Claims 21-27 stand withdrawn.
Claims 1, 2, 4-6, 8-20 and 30-32 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends from claim 1 where the organic solvent is an alicyclic ketone (e.g., one that has a ring) or an ether. Claim 16 recites that the organic solvent is defined by Formulas II (an alicyclic ketone) and (III) an ether. However a compound (ketone structure) is present. Thus it is unclear if the structure is a choice in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-6, 8, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenari et al. (Appl. Polymer Sci. (2013 (online 22 May 2012) DOI: 10.1002/!PP.37983, Wileyonlinelibrary.com/app, pages 3712-3724), as evidenced by Fujimaru et al. (US 20030069319) and Nakano et al. (US 2013/0202810),  in view of Sertorio et al. (US 2828180),  Kenari, Nakano and Sertorio being previously cited.
Kenari teaches a method for the exploration of effective parameters on the physical properties of dextran (claims 1 and 2 to the polysaccharide (part (i)); claim 8 to dextran) microspheres via an inverse emulsion (W/O) technique (claims 1 and 2, part (iii); abstract).
The method comprises making an inverse emulsion by providing a continuous organic phase of n-octane containing 2% W/V of the surfactant sorbitan monooleate (Span 80, e.g., emulsifier). Fujimaru teaches that Span 80 is oil soluble (([0144]). The continuous phase was charged into a glass reaction vessel.
The aqueous phase was made by dissolving dextran (average molecular weight of 45,040 g/mol or 45 kDa (a specie that anticipates the claimed range of 20 to 4000 kDa (claim 9) in 20 ml of 1 M NaOH which is a specie that anticipates the claimed range of 0.1-2 M of alkali (claims 1 and 2, both part (i).
The aqueous phase was added to the reaction vessel and emulsified to form of w/o emulsion (claims 1 and 2 part (iii). The microspheres were induced by the addition of epichlorohydrin which caused cross-linking (claims 4-6; e.g., solidified, claims 1 and 2 (part iv).) See page 3713, left column, “Materials” and “Preparation of crosslinked dextran microspheres).
Figure 1 shows the procedure:

    PNG
    media_image1.png
    801
    1288
    media_image1.png
    Greyscale
.
Thus, Kenari teaches the formation of dextran microspheres which are reasonably interpreted as “substantially spherical polysaccharide beads” as in claims 1 and 2, because dextran is a polysaccharide and microspheres are spherical (see Figure 6 of Kenari) as beads are.
Kenari does not teach that the organic phase (solvent) that is combined with the oil-soluble surfactant is an alicyclic ketone (claims 1 and 2, 15 to a C 6-10 alicyclic ketone or ether), a compound of Formula (II) or (III) (claim 16), a compound of Formula II (claim 17) that is a methyl cyclohexanone isomer (claims 18 and 19) that is 4-methyl cyclohexanone (claim 20).
Sertorio teaches organic solvents that can be used to make water-in-oil emulsions that are suitable for dying and printing cloths (col. 1, lines 12-20). Suitable organic solvents include saturated hydrocarbons such as octanes, decanes , etc. (col. 3, lines 17-21). Other suitable organic solvents include ethers (isopropyl ether) and ketones such as methyl isobutylketone, mesityl oxide, diacetone alcohol and methyl cyclohexanone (col. 3, lines 38-41). The selection of any of the isomers of methyl cyclohexanone (2-, 3- or 4-) is easily envisaged by the ordinary artisan. Isopropyl ether (claims 1, 2 and 15 to an ether; claim 16, structure (III) where R1 and R2 are C3 alkyl groups) is an example of an ether (col. 3, lines 38-41). 2-, 3- or 4-methylcyclohexaone meet the limitations of an alicyclic ketone (claim 1 and 2), a C7 alicyclic ketone (claim 15) and the a compound of Formula II where R3 is a C3 alkylene group and R4 is methyl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ isopropyl ether or  2-, 3- or 4-methylcyclohexaone as the organic solvent to effect the formation of a w/o emulsion in the method of Kenari. The ordinary artisan would have been motivated to do so because each compound is known to have the same function, to aid in the formation of W/O emulsions. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ an ether or a methyl cyclohexanone to effect the formation of a W/O emulsion in the method of Kenari because Sertorio teaches that octanes, ether and alicyclic ketones such as methyl cyclohexanones are able to form W/O emulsions with a surfactant.
The limitations of claim 2 step (iv) are met because 2-methylcyclohexanone is an alicyclic ketone and does not contain halogens and has a Hansen solubility parameter of δD of 17.6 MPa1/2 (which anticipates the claimed range of 15.0 to 18.5), δP of 7.8 MPa1/2 (which anticipates the claimed range of 3.5 to 8.5) and δH of 4.7 MPa1/2 (which anticipates the claimed range of 4.0 to 5.5). Nakano at Table 1, page 7.
Claims 1, 2, 4-6, 8-20 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kenari et al. (Appl. Polymer Sci. (2013 (online 22 May 2012) DOI: 10.1002/!PP.37983, Wileyonlinelibrary.com/app, pages 3712-3724), as evidenced by Fujimaru et al. (US 20030069319) and Nakano et al. (US 2013/0202810), in view of Sertorio et al. (US 2828180), as applied to claims 1, 2, 4-6, 8, 9 and 15-20 above, in further view of Constantin et al. (Int. J. Pharmaceutics (2007) 330: 129-137), as evidenced by Eastman Product Data Sheet for Cellulose acetate butyrate (2006), the latter two references being previously cited and Itagaki et al. (US 4863972).
The disclosure by Kenari as modified by Sertorio is discussed supra.
Modified Kenari does not teach that the emulsifier is a cellulose derivative (claim 11) that is a mixed cellulose ester (claims 12 and 30), that is cellulose acetate butyrate with average molecular weight of between 10 to 100 kDa (Claims 13 and 31) or 15 to 75 kDa (claim 32), that the CAB as an acetyl content between 2-20 wt. % and a butyryl content of between 20 and 60 wt. % (claim 14) or that the concentration of the emulsifier in the oil phase is 0.01-0.5 g/ml (claim 10).
Constantin teaches the formation of pullulan microspheres by dissolving the microspheres in a NaOH aqueous solution (10 ml) and pouring the solution into a dispersion medium of dichloroethane (50 ml) and CAB (1.2 g) to form a W/O emulsion. Itagaki teaches that cellulose acetate butyrate is an oil-soluble compound that is a dispersion stabilizer (col. 3, lines 15-21). Epichlorohydrin was added for crosslinking and the formed microspheres were isolated and dried (section 2.6, first paragraph). Constantin teaches the CAB was a low viscosity grade obtained from Eastman (Section 2.1). 
The disclosure of 1.2 g of CAB in (10 ml + 60 ml of solvent) is 1.2 g/60 ml which is 0.02 g/ml which is specie that anticipates the claimed range of the emulsifier in the oil phase at 0.01 to 0.5 g/ml (claim 10).
Eastman teaches that low viscosity CAB has a butyryl content of 37 wt. % which is a specie that anticipates the claimed range of between 20 and 60 wt. %. The acetyl content is 13 wt. % which is a specie that anticipates the claimed range of between 2 and 20 wt. %. The CAB has an average molecular weight of 30 kDa which is a specie that anticipates the claimed ranges of between 10 and 100 kDa and 15 to 75 kDa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ CAB from Eastman to effect the formation of the w/o emulsion in the method of modified Kenari. The ordinary artisan would have been motivated to do so because Constantin teaches that the CAB from Eastman is suitable to form w/o emulsions for the purpose of forming crosslinked polysaccharide microbeads under basic conditions in a W/O emulsion. The ordinary artisan would have had a reasonable expectation that one could employ the CAB from Eastman to effect the needed CAB emulsion in the polysaccharide crosslinking method of modified Kenari because Constantin demonstrates its use for this purpose.
Response to Arguments
Applicant  argues that the claim have been amended to recite that the methods of claims 1 and 2 form “substantially spherical polysaccharide beads.”
Applicant argues that GB ‘054 teaches “gel grains” which are not beads even if modified by the supporting references.
Applicant’s argument has been considered but it is not persuasive.
GB ‘054 is no longer cited. Kenari teaches the formation of dextran microspheres which are reasonably interpreted as “substantially spherical polysaccharide beads” because dextran is a polysaccharide and microspheres are spherical (see Figure 6 of Kenari) as beads are.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653